DETAILED ACTION
This Office action is in response to Applicant's arguments and remarks of 06/01/2022. Claims 1-20 are presently pending

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shoval et al (US 20200003561).

Regarding claim 1, Shoval et al disclose computer-implemented method for providing accurate arrival time alerts, the method comprising: 
generating, using a machine learning technique, a destination specific model for a destination (paragraph 110, lines 1-12); 
receiving a preliminary arrival time of a user device at the destination (paragraph 104, lines 1-14); and 
updating the preliminary arrival time of the user device at the destination using the destination specific model to yield an updated arrival time (paragraph 233, lines 10-26 and Fig 4B, #424).  
Regarding claim 8, Shoval et al disclose system comprising: 
one or more memories having computer-readable instructions stored therein (Fig. 3, #310); and 
one or more processors configured to execute the computer-readable instructions (Fig. 3, #320) to: 
generate, using a machine learning technique, a destination specific model for a destination (paragraph 110, lines 1-12; 
receive a preliminary arrival time of a user device at the destination (paragraph 104, lines 1-14); and 
update the preliminary arrival time of the user device at the destination using the destination specific model to yield an updated arrival time (paragraph 233, lines 10-26 and Fig 4B, #424).  
Regarding claim 15, Shoval et al disclose one or more non-transitory computer-readable media comprising computer- readable instructions, which when executed by one or more processors, cause the one or more processors to: 
generate, using a machine learning technique, a destination specific model for a destination (paragraph 110, lines 1-12); 18 59933104.1Docket No.: 088660-666934 
receive a preliminary arrival time of a user device at the destination (paragraph 104, lines 1-14); and 
update the preliminary arrival time of the user device at the destination using the destination specific model to yield an updated arrival time (paragraph 233, lines 10-26 and Fig 4B, #424).
Regarding claims 2, 9 and 16, Shoval et al disclose the limitations indicated above and further comprising: notifying a computing device at the destination, of the updated arrival time (Fig 4B, #424).  
Regarding claims 3 and 10. The computer-implemented method of claim 1, further comprising: determining that the user device is progressing towards the destination by: receiving a time series of location coordinates from the user device; and determining that each subsequent location coordinate in the time series is closer to the destination than a prior coordinate in the time series (paragraph 259, lines 14-27).  
Regarding claims 4, 11, and 17, Shoval et al disclose the limitations indicated above and further comprising: determining that the user device is progressing towards the destination by determining that location coordinates of the user device map to a point on the route to the destination (paragraph 259, lines 14-27).  
5, 12 and 18, Shoval et al disclose the limitations indicated above and further disclose wherein the machine learning technique comprises: analyzing data of notifications sent to a computing device at the destination, the data for each notification of the notifications includes at least: a rating of an accuracy of a respective notification, route data describing a route taken by a respective user to the destination associated with the respective notification, and a time of day associated with the respective notification (paragraph 59, lines 1-16).  
6, 13 and 19, Shoval et al disclose the limitations indicated above and further disclose wherein the destination specific model includes a plurality of dimensions including at least: route taken to destination, most likely stops along the route, delays on a route, and delays at a time of day (paragraph 315, lines 1-10).  
7, 14 and 20, Shoval et al disclose the limitations indicated above and further disclose updating the preliminary arrival time comprises: deferring sending a notification to a computing device at the destination when an output of the destination specific model indicates a likely delayed arrival time for the user device relative to the preliminary arrival time (paragraph 95, lines 13-26).  

Response to Arguments
Applicant’s arguments in regards to claims above have been fully considered but are not persuasive. In particular the applicant argues:
A) Application effective filing date is prior to the reference filing date of Shovel. Examiner respectfully disagrees. The effective filling date of Shovel is the provisional application (62/398,255) filled on 9/22/2016. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663